Title: To Thomas Jefferson from Abishai Thomas, 13 October 1801
From: Thomas, Abishai
To: Jefferson, Thomas


Tuesday evening October 13th
Ab Thomas has the honor & the satisfaction to inform the President that Letters are received from Capt. McNeill & the Navy Agent at New York, announcing that the Frigate Boston was got off the ledge of Rocks on which she had struck, at 10 OClock P.M. on the 9th inst.—previous to which all the water had been started and all the Guns, shot, provisions, anchors & heavy stores taken out of her—Capt. McNeill adds, “I do not find she has received any injury in her bottom as she is very tight”—and he hoped to have her again ready for sea by the next evening—
That the Secretary of the Navy may receive the good at the same time with the bad news A.T. has enclosed Cap McNeill’s Letter to go by the same mail with the former
